Citation Nr: 1431744	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the University of Kentucky Hospital, a non-VA hospital, from September 7, 2012, to September 11, 2012.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 adverse action by the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.   A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The Veteran is totally and permanent disabled due to service-connected disabilities.

2.  On September 7, 2012, the Veteran was airlifted to the University of Kentucky Hospital due to a basilar transient ischemic attack (TIA) immediately following a laparoscopic cholecystectomy at Russell County Hospital.  Following work-up and treatment for TIA and possible pulmonary embolism, he was discharged on September 11, 2012.

3.  An attempt to transfer the Veteran to the Lexington VA Medical Center (VAMC) was initiated by the Veteran's treating physician at the University of Kentucky on September 10, 2012; however, the VA hospitalist was unable to determine if the Veteran was stable for transfer until pending pulmonary studies were reviewed on September 11, 2012.   

4.  Medical care received from September 7, 2012, to September 11, 2012, was for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or Federal facility due to both neurologic and pulmonary conditions.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the expenses of private medical treatment incurred from September 7, 2012, to September 11, 2012, at the University of Kentucky Hospital, a non-VA hospital, are met.  38 U.S.C.A.  § 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision below to grant payment or reimbursement of medical expenses incurred in connection with the Veteran's care at the University of Kentucky Hospital from September 7, 2012, to September 11, 2012, constitutes a complete grant of the benefit sought on appeal.   No further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Payment or Reimbursement of the Unauthorized Medical Expenses

 Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board will first address the provisions of 38 U.S.C.A. § 1728, and if necessary, discuss 38 U.S.C.A. § 1725, the Veterans Millennium Health Care and Benefits Act.

Under 38 U.S.C.A. § 1728 , VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met. Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  38 C.F.R. § 17.52. 

The implementing regulations of 38 U.S.C.A. § 1728 provide that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120. 

For purposes of 38 U.S.C.A. § 1728 , the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary: (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until (a) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (b) such time as a Department facility or other Federal facility accepts such transfer if (i) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer, and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2002).

In the present case, the Veteran presented to Russell County Hospital on September 4, 2012 with severe abdominal pain.  According to correspondence provided by Family Medical Centers, the Veteran was directed to go to Russell County Hospital for emergency treatment because of severe dehydration, pancreatitis, gallbladder disease, and a TIA. Throughout his hospital stay at Russell County Hospital, he was treated for pancreatitis, and underwent a laparoscopic cholecystectomy on September 7, 2012.  Immediately following this surgery, while in the recovery room, the Veteran was assessed as having had a transient ischemic attack (TIA).  

Consequently, he was immediately flown by helicopter to the University of Kentucky Hospital where he was admitted for further treatment.  Once airlifted to University of Kentucky Hospital, he arrived as a "Stroke Alert" and was seen by Neurology Service.  A diagnosis of basilar TIA was rendered.  The Veteran was admitted for further workup and treatment.   

On September 8, 2012, he was seen by surgical house staff to assess his "JP" drain.  

According to September 9, 2012, progress notes, the Veteran remained stable overnight with no acute events, but had been tachycardic.  Given that he was non-ambulatory for several days prior to transfer, he was to be evaluated for possible deep vein thrombosis (DVT).

On September 10, 2012, it was noted that the Veteran had become short of breath when he getting out of bed and into a chair.  A pulmonary consultation was ordered due to recurrent desaturations with no clear etiology.  The pulmonologist recommended that the pulmonary embolism protocol be repeated based on initial abnormal pulmonology imaging studies, evidence of hypoxemia, and a technically inadequate CT.

Subsequently, on the afternoon of September 11, 2012, a decision was made to transfer the Veteran to the Lexington VAMC.  See VA Interfacility Transfer Note.

The Veteran filed a claim of entitlement to payment or reimbursement of the medical expenses incurred at Russell County Hospital and the University of Kentucky Hospital.   The Lexington VAMC ultimately authorized the Veteran's claim of entitlement to payment or reimbursement of the medical expenses incurred at Russell County Hospital.  

However, at issue here is the VAMC's denial of the Veteran's claim of entitlement to payment or reimbursement of medical expenses incurred at University of Kentucky Hospital from September 7, 2012, to September 11, 2012.  The VAMC reasoned that the Veteran could have safely traveled to the VAMC without hazard to life or death, and that VA facilities were feasibly available.

As an initial matter, it is clear that no prior VA authorization was sought or obtained for the medical care received by the Veteran from September 7, 2012, to September 11, 2012, at the University of Kentucky Hospital.  

The Board finds that 38 U.S.C.A. § 1728 is applicable here because the Veteran has a total disability permanent in nature due to service connected disability.  In this regard, service connection is currently in effect for diabetes mellitus, diabetic retinopathy with macular edema and scar and bilateral peripheral neuropathy of the upper and lower extremities, for a combined 100 percent schedular rating from May 2009.  The Veteran was also in receipt of a total rating based on individual unemployability from March 2007 to May 2009.  

There is no dispute that the Veteran presented to the University of Kentucky on an emergent basis as he was airlifted because of a possible TIA following surgery.  As indicated, the Lexington VAMC denied the claim on the basis that VA facilities were feasibly available.  However, retroactive authorization in this case depends primarily on when the Veteran's condition had stabilized to the point where he was able to be transferred safely to a VA or Federal facility and such facility must have been capable of accepting the transfer.

The Veteran's neurologic and pulmonary conditions had not been stabilized until September 11, 2012, and therefore the entire length of treatment claimed for reimbursement purposes qualifies as "emergency treatment."   
The Veteran's TIA and subsequent pulmonary distress were of such a nature that immediate treatment was required, therefore an attempt to use VA facilities was not reasonable.  It was not until the morning of September 11, 2012, that the Veteran underwent repeat CT pulmonary embolism protocol, as recommended by the consulting pulmonologist.  During this hospital stay, the Veteran was still recovering from the laparoscopic cholecystectomy.  The services provided by the University of Kentucky were rendered in a continued medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.

The record also reflects that Veteran was unable to be safely transferred to the Lexington VAMC until September 11, 2012, and the Lexington VAMC actually did not accept transfer until that date - on September 10, 2012, a VA hospitalist received a call from the Neurology resident at University of Kentucky wanting to transfer the Veteran to the Lexington VAMC.   However, based on the medical evidence he had reviewed thus far, the VA hospitalist questioned whether the Veteran was stable and felt that a pulmonology consultation was necessary to make that decision.  The VA hospitalist decided to re-evaluate transferring the Veteran to Lexington VAMC pending review of the repeat studies.  After such was completed on the morning of September 11, 2012, the Veteran's transfer to the VAMC was authorized and he was subsequently discharged from the University of Kentucky Hospital.   See VA transfer summarization note dated September 11, 2012.  

The medical care received from September 7, 2012, to September 11, 2012, at the University of Kentucky was for a continued medical emergency.  Importantly, the VA hospitalist did not accept transfer until September 11, 2012, and prior to that date, the Veteran's neurologic and pulmonary conditions were of such a nature that he was not capable of being safely transferred.   

The requirements for medical expense payment or reimbursement have been met in accordance with 38 U.S.C.A. § 1728, and the appeal will be granted. 



ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the University of Kentucky Hospital from September 7, 2012, to September 11, 2012, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


